               Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 1 of 21



                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT

      CINDY R. MILLER,                                    )
                                                          )       CIVIL ACTION NO.:
                               Plaintiff,                 )       3:18-cv-01872-JCH
                                                          )
      v.                                                  )
                                                          )
      YALE UNIVERSITY, YALE-NEW                           )
      HAVEN HEALTH SERVICES                               )
      CORPORATION, and YALE-NEW                           )
      HAVEN HOSPITAL,                                     )       July 29, 2019

                             Defendants.


                   YALE UNIVERSITY’S ANSWER AND AFFIRMATIVE DEFENSES
                            TO THE FIRST AMENDED COMPLAINT

              Defendant Yale University (“Yale”), by and through its attorneys, McCarter & English,

     LLP, responds to the numbered paragraphs of Plaintiff’s First Amended Complaint as follows:

I.            INTRODUCTION

              1.       Defendant lacks knowledge or information sufficient to form a belief about the

     truth of the matter of the allegations in Paragraph 1, except admits Plaintiff went to medical

     school, became a radiologist, and became a Yale University faculty member.

              2.       Denies the allegations in Paragraph 2, except lacks knowledge or information

     sufficient to form a belief as to the truth of the matter concerning the allegations as to Dr.

     Balcezak and these allegations are directed at another defendant.

              3.       Denies the allegations in Paragraph 3.

              4.       Denies the allegations in Paragraph 4, except admits Plaintiff has filed a

     Complaint alleging disability discrimination under the ADA and CFEPA.

              5.       Denies the allegations in Paragraph 5, except admits Plaintiff has filed an

     amended complaint to add breach of contract and promissory estoppel claims.


     ME1 31063468v.1
                   Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 2 of 21



                6.       The allegation in Paragraph 5 is a request for jury trial to which no response is

       required.

 II.            JURISDICTION AND VENUE

                7.       Admits the allegations in Paragraph 7.

                8.       Admits the allegations in Paragraph 8.

                9.       Admits the allegations in Paragraph 9.

III.            PARTIES

                10.      Admits the allegations in Paragraph 10.

                11.      Denies knowledge or information sufficient to form a belief as to the allegations

       in Paragraph 11, except admits that Plaintiff has a form of muscular dystrophy that requires her

       to use a wheelchair.

                12.      Denies the allegations in Paragraph 12, except admits that certain employees of

       Yale University were aware that Dr. Miller had a form of muscular dystrophy and lacks

       knowledge or information sufficient to form a belief as to the truth of the matter as to what Yale-

       New Haven Health Services Corporation or Yale-New Haven Hospital (collectively “YNHH”)

       knew.

                13.      Denies the allegations in Paragraph 13.

                14.      Admits that Yale University is a specially chartered and tax-exempt not-for-profit

       Connecticut corporation.

                15.      Admits the allegations in Paragraph 15.

                16.      Admits the allegations in Paragraph 16.

                17.      The allegations in Paragraph 17 are directed at another defendant and no response

       from Yale is required.



                                                           2
       ME1 31063468v.1
                Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 3 of 21



               18.      The allegations in Paragraph 18 are directed at another defendant and no response

      from Yale is required.

               19.      The allegations in Paragraph 19 are directed at another defendant and no response

      from Yale is required.

               20.      The allegations in Paragraph 20 are directed at another defendant and no response

      from Yale is required.

               21.      The allegations in Paragraph 21 are directed at another defendant and no response

      from Yale is required.

               22.      The allegations in Paragraph 22 are directed at another defendant and no response

      from Yale is required.

               23.      The allegations in Paragraph 23 are directed at another defendant and no response

      from Yale is required.

               24.      The allegations in Paragraph 24 are directed at other defendants and no response

      from Yale is required.

               25.      Denies the allegations in Paragraph 25, except admits that Plaintiff is an employee

      of Yale University.

               26.      The allegations in Paragraph 26 are directed at other defendants and no response

      from Yale is required.

IV.            EXHAUSTION OF ADMINISTRATIVE REMEDIES

               27.      Admits the allegations in Paragraph 27.

               28.      Denies the allegations in Paragraph 28.

               29.      The document speaks for itself.

               30.      Admits the allegations in Paragraph 30.



                                                          3
      ME1 31063468v.1
          Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 4 of 21



IV.      STATEMENT OF FACTS

         31.      Admits the allegations in Paragraph 31.

         32.      Lacks knowledge or information sufficient to form a belief as to the allegations in

Paragraph 32.

         33.      Lacks knowledge or information sufficient to form a belief as to the allegations in

Paragraph 33.

         34.      Denies the allegations in Paragraph 34, except admits that Plaintiff’s appointment

was in the Department of Radiology and that her assigned duties were as stated; avers the

Plaintiff has been and remains unable to perform such duties as of the date of this Answer.

         35.      Denies the allegations in Paragraph 35 and avers that Plaintiff has been and

remains unable to perform her clinical work at YNHH as of the date of this Answer.

         36.      Denies the allegations in Paragraph 36.

         37.      Admits the allegations in Paragraph 37.

         38.      Lacks knowledge or information sufficient to form a belief as to the truth of the

matter regarding the allegations in Paragraph 38.

         39.      Admits that Dr. Brink was chair of the Department of Radiology and Biomedical

Imagining in 2004; lacks knowledge or information sufficient to form a belief as to the truth of

the matter regarding the remaining allegations in Paragraph 39.

         40.      Lacks knowledge or information sufficient to form a belief as to the truth of the

matter regarding the allegations in Paragraph 40.

         41.      Lacks knowledge or information sufficient to form a belief as to the truth of the

matter regarding the allegations in Paragraph 41.

         42.      Admits the allegations in Paragraph 42.



                                                   4
ME1 31063468v.1
          Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 5 of 21



         43.      Denies the allegations in Paragraph 43, except admits that having other Yale

employees provide Plaintiff assistance in the bathroom was not an appropriate or reasonable

accommodation and that Dr. Goodman so informed the Plaintiff.

         44.      Denies the allegations in Paragraph 44, except admits that Dr. Goodman told

Plaintiff she would be placed on leave to allow her time to arrange for a personal care assistant to

assist her with her bathroom needs.

         45.      Denies the allegations in Paragraph 45, except admits that Dr. Goodman agreed

that Plaintiff’s personal care assistant was the appropriate individual to assist her with her

bathroom needs, and Dr. Goodman noted that the assistant would need to be in close proximity

to the worksite to be effective as such an assistant.

         46.      Denies the allegations in Paragraph 46 that the arrangement was not workable,

and lacks knowledge or information sufficient to form a belief as to the truth of the matter

regarding the remaining allegations in Paragraph 46.

         47.      Admits the allegations in Paragraph 47.

         48.      Lacks knowledge or information sufficient to form a belief as to the truth of the

matter regarding the allegations in Paragraph 48.

         49.      Lacks knowledge or information sufficient to form a belief as to the truth of the

matter regarding the allegations in Paragraph 49.

         50.      Lacks knowledge or information sufficient to form a belief as to the truth of the

matter regarding the allegations in Paragraph 50.

         51.      Lacks knowledge or information sufficient to form a belief as to the truth of the

matter regarding the allegations in Paragraph 50.




                                                   5
ME1 31063468v.1
          Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 6 of 21



         52.      Denies the allegations in Paragraph 52, except admits Dr. Geschwind left Yale

University on June 1, 2017, and Dr. Goodman was named the Interim Chair of the Department.

         53.      Denies the allegations in Paragraph 53, except admits Plaintiff was placed on paid

administrative leave by Yale University in May 2017.

         54.      Admits the allegations in Paragraph 54.

         55.      Denies the allegations in Paragraph 55.

         56.      Lacks knowledge or information sufficient to form a belief as to the truth of the

matter regarding the allegations in Paragraph 56.

         57.      Denies the allegations in Paragraph 57.

         58.      Denies the allegations in Paragraph 58.

         59.      Denies the allegations in Paragraph 59.

         60.      Denies the allegations in Paragraph 60, except admits that Plaintiff received the

specific awards referenced.

         61.      Admits the allegations in Paragraph 61, and avers that no faculty members in the

Department of Radiology and Biomedical Imagining receive formal performance evaluations.

         62.      Denies the allegations in Paragraph 62 to the extent they imply Plaintiff was an

employee of YNHH, admits that among other duties, Plaintiff’s duties included reviewing plain

films and CT scans.

         63.      Lacks knowledge or information sufficient to form a belief as to the specific

allegations in Paragraph 63, except admits that Plaintiff was told that she had missed findings

and that her authority to read CT scans was being revoked absent an acceptable remediation plan

which would enable her to perform the essential functions of her position.




                                                   6
ME1 31063468v.1
          Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 7 of 21



         64.      Denies the allegations in Paragraph 64 because it suggests an acceptable

remediation plan was even available which inference is denied.

         65.      Denies the allegations in Paragraph 65, except admits that for a short period of

time Plaintiff read plain films.

         66.      Denies the allegations in Paragraph 66 to the extent it refers back to the

allegations in Paragraph 65, but admits the remaining allegations in Paragraph 66.

         67.      Denies the allegations in Paragraph 67.

         68.      Admits the allegations in Paragraph 68.

         69.      Denies the allegations in Paragraph 69.

         70.      Denies the allegations in Paragraph 70.

         71.      Denies the allegations in Paragraph 71.

         72.      Denies the allegations in Paragraph 72.

         73.      Denies the allegations in Paragraph 73.

         74.      Denies the allegations in Paragraph 74.

         75.      Denies the allegations in Paragraph 75.

         76.      Denies the allegations in Paragraph 76, except lacks knowledge or information

sufficient to form a belief as to the allegations concerning Plaintiff’s motive.

         77.      Admits the allegations in Paragraph 77.

         78.      Denies the allegations in Paragraph 78.

         79.      Denies the allegations in Paragraph 79.

         80.      Admits the allegations in Paragraph 80.

         81.      Denies the allegations in Paragraph 81.

         82.      Denies the allegations in Paragraph 82.



                                                    7
ME1 31063468v.1
            Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 8 of 21



         83.      Denies the allegations in Paragraph 83.

         84.      Denies the allegations in Paragraph 84, except admits that Plaintiff was told that

the results of the external testing would be provided to the IPQPRC.

         85.      Denies the allegations in Paragraph 85.

         86.      Lacks knowledge or information sufficient to form a belief as to the allegations in

Paragraph 86, except admits Plaintiff presented documents purported to be testing by her

provider.

         87.      Lacks knowledge or information sufficient to form a belief as to the allegations in

Paragraph 87.

         88.      Admits the allegations in Paragraph 88.

         89.      Lacks knowledge or information concerning what Dr. Miller knew sufficient to

form a belief as to the allegations in Paragraph 89, except admits the Mayo Clinic conducted an

accurate and valid assessment of her radiology skills, the remainder of the allegations are denied.

         90.      Denies the allegations in Paragraph 77, except admits that Dr. Hawkins did not

endorse Dr. Miller’s MGH practitioner’s conclusions.

         91.      Admits the allegations in Paragraph 91.

         92.      Lacks knowledge or information sufficient to form a belief as to the truth of the

matter regarding what Dr. Balcezak said, admits that Plaintiff met with Drs. Goodman and

Balcezak.

         93.      The allegations in Paragraph 93 do not relate to Yale University and no response

is required.

         94.      The allegations in Paragraph 94 do not relate to Yale University and no response

is required.



                                                   8
ME1 31063468v.1
          Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 9 of 21



         95.      The allegations in Paragraph 95 do not relate to Yale University and no response

is required.

         96.      Denies the allegations in Paragraph 96, except admits that Dr. Goodman offered

Plaintiff the option of changing her medical staff status to “refer and follow,” and the refer and

follow form speaks for itself.

         97.      Denies the allegations in Paragraph 97, and avers that the form speaks for itself.

         98.      Denies the allegations in Paragraph 98, except admits that Plaintiff and Dr.

Goodman had a discussion about the difference between clinical and non-clinical facility

salaries, which included reference to the base salary for a non-clinical facility position.

         99.      Denies the allegations in Paragraph 99, except admits that Dr. Goodman provided

Plaintiff with the requested contact information to discuss the availability of disability benefits.

         100.     Denies the allegations in Paragraph 100.

         101.     Denies the allegations in Paragraph 101 to the extent it implies Plaintiff told Dr.

Goodman she refused to sign the form, admits Plaintiff never returned the form and chose

instead to allow her privileges to lapse.

         102.     The allegations in Paragraph 102 do not relate to Yale University and no response

is required.

         103.     Denies the allegations in Paragraph 103, except admits that Plaintiff’s salary was

reduced commensurate with her inability to perform clinical duties.

         104.     Denies the allegations in Paragraph 104.

         105.     Denies the allegations in Paragraph 105 as they pertain to Yale University; lacks

knowledge or information sufficient to form a belief as to the remaining allegations in Paragraph

105.



                                                    9
ME1 31063468v.1
               Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 10 of 21



              106.     Admits the allegations in Paragraph 106.

              107.     Lacks knowledge or information sufficient to form a belief as to the allegations in

     Paragraph 107, except avers that any document concerning notice of service speaks for itself.

              108.     The allegations in Paragraph 108 are legal conclusions to which no response is

     required.

              109.     Denies the allegations in Paragraph 109; avers that any salary reduction sustained

     by Plaintiff was caused by her inability to perform her clinical duties in a manner that did not

     pose a direct threat to the patients whose films and CT scans she was interpreting.

              110.     Denies the allegations in Paragraph 110, except avers Plaintiff’s clinical

     privileges lapsed on December 31, 2017.

              111.     Denies that Dr. Goodman’s letter to Plaintiff was in response to Plaintiff’s filing

     of her administrative complaint, but admits the content of the letter and avers that the document

     speaks for itself.

              112.     Admits the allegations in Paragraph 112.

              113.     Denies the allegations in Paragraph 113.

V.            LEGAL CLAIMS

                                FIRST CLAIM FOR RELIEF:
                              DISABILITY DISCRIMINATION,
                 IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT,
                                       42 U.S.C. § 12112,
                                  as to YALE UNIVERSITY

              114.     Yale University incorporates by reference its answers to all preceding allegations

     as if fully pled in this Count.

              115.     Denies the allegations in Paragraph 115.

              116.     Denies the allegations in Paragraph 116.

              117.     Denies the allegations in Paragraph 117.

                                                        10
     ME1 31063468v.1
          Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 11 of 21



                     SECOND CLAIM FOR RELIEF:
                     DISABILITY DISCRIMINATION,
 IN VIOLATION OF THE CONNECTICUT FAIR EMPLOYMENT PRACTICES ACT,
                    CONN. GEN. STAT. § 46a-60(b)(1),
                        as to YALE UNIVERSITY

         118.     Yale University incorporates by reference its answers to all preceding allegations

as if fully pled in this Count.

         119.     Denies the allegations in Paragraph 119.

         120.     Denies the allegations in Paragraph 120.

                           THIRD CLAIM FOR RELIEF:
                          DISABILITY DISCRIMINATION,
            IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT,
                                42 U.S.C. § 12112,
             as to YALE-NEW HAVEN HEALTH SERVICES CORPORATION

         121.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         122.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         123.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         124.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

                       FOURTH CLAIM FOR RELIEF:
                      DISABILITY DISCRIMINATION,
 IN VIOLATION OF THE CONNECTICUT FAIR EMPLOYMENT PRACTICES ACT,
                      CONN. GEN. STAT. § 46a-60(b)(1),
         as to YALE-NEW HAVEN HEALTH SERVICES CORPORATION

         125.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.



                                                  11
ME1 31063468v.1
          Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 12 of 21



         126.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         127.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

                            FIFTH CLAIM FOR RELIEF:
                         DISABILITY DISCRIMINATION,
            IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT,
                                 42 U.S.C. § 12112,
                       as to YALE-NEW HAVEN HOSPITAL

         128.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         129.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         130.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         131.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.


                        SIXTH CLAIM FOR RELIEF:
                     DISABILITY DISCRIMINATION,
 IN VIOLATION OF THE CONNECTICUT FAIR EMPLOYMENT PRACTICES ACT,
                     CONN. GEN. STAT. § 46a-60(b)(1),
                   as to YALE-NEW HAVEN HOSPITAL

         132.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         133.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.




                                                  12
ME1 31063468v.1
          Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 13 of 21



         134.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

                      SEVENTH CLAIM FOR RELIEF:
    IN THE ALTERNATIVE – AIDING AND/OR ABETTING DISCRIMINATION,
 IN VIOLATION OF THE CONNECTICUT FAIR EMPLOYMENT PRACTICES ACT,
                      CONN. GEN. STAT. § 46a-60(b)(5),
         as to YALE-NEW HAVEN HEALTH SERVICES CORPORATION

         135.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         136.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         137.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

                      EIGHTH CLAIM FOR RELIEF:
    IN THE ALTERNATIVE – AIDING AND/OR ABETTING DISCRIMINATION,
 IN VIOLATION OF THE CONNECTICUT FAIR EMPLOYMENT PRACTICES ACT,
                     CONN. GEN. STAT. § 46a-60(b)(5),
                   as to YALE-NEW HAVEN HOSPITAL

         138.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         139.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         140.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.




                                                  13
ME1 31063468v.1
          Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 14 of 21



                          NINTH CLAIM FOR RELIEF:
                                  RETALIATION,
            IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT,
                                  42 U.S.C. § 12203,
                             as to YALE UNIVERSITY

         141.     Yale University incorporates by reference its answers to all preceding allegations

as if fully pled in this Count.

         142.     Denies the allegations in Paragraph 142.

         143.     Denies the allegations in Paragraph 143.

         144.     Denies the allegations in Paragraph 144.

                      TENTH CLAIM FOR RELIEF:
                             RETALIATION,
 IN VIOLATION OF THE CONNECTICUT FAIR EMPLOYMENT PRACTICES ACT,
                    CONN. GEN. STAT. § 46A-60(b)(4),
                        as to YALE UNIVERSITY

         145.     Yale University incorporates by reference its answers to all preceding allegations

as if fully pled in this Count.

         146.     Denies the allegations in Paragraph 146.

         147.     Denies the allegations in Paragraph 147.

                                  ELEVENTH CLAIM FOR RELIEF:
                                     BREACH OF CONTRACT,
                                     as to YALE UNIVERSITY

         148.     Yale University incorporates by reference its answers to all preceding allegations

as if fully pled in this Count.

         149.     Denies the allegations in Paragraph 149.

         150.     Denies the allegations in Paragraph 150.

         151.     Denies the allegations in Paragraph 151.

         152.     Denies the allegations in Paragraph 152.



                                                  14
ME1 31063468v.1
          Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 15 of 21



                                  TWELFTH CLAIM FOR RELIEF:
                                    PROMISSORY ESTOPPEL,
                                     as to YALE UNIVERSITY

         153.     Yale University incorporates by reference its answers to all preceding allegations

as if fully pled in this Count.

         154.     Denies the allegations in Paragraph 154.

         155.     Denies the allegations in Paragraph 155.

         156.     Denies the allegations in Paragraph 156.

         157.     Denies the allegations in Paragraph 157.

         158.     Denies the allegations in Paragraph 158.

                            THIRTEENTH CLAIM FOR RELIEF:
                                BREACH OF CONTRACT,
                as to YALE-NEW HAVEN HEALTH SERVICES CORPORATION

         159.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         160.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         161.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         162.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         163.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.




                                                  15
ME1 31063468v.1
          Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 16 of 21



                            FOURTEENTH CLAIM FOR RELIEF:
                               PROMISSORY ESTOPPEL,
                as to YALE-NEW HAVEN HEALTH SERVICES CORPORATION

         164.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         165.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         166.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         167.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         168.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         169.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

                               FIFTEENTH CLAIM FOR RELIEF:
                                    BREACH OF CONTRACT,
                              as to YALE-NEW HAVEN HOSPITAL

         170.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         171.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         172.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.




                                                  16
ME1 31063468v.1
          Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 17 of 21



         173.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         174.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

                               SIXTEENTH CLAIM FOR RELIEF:
                                    PROMISSORY ESTOPPEL,
                              as to YALE-NEW HAVEN HOSPITAL

         175.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         176.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         177.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         178.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         179.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.

         180.     The allegations in this Count are directed to another defendant, and no response

from Yale University is required.




                                                  17
ME1 31063468v.1
          Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 18 of 21



                                     AFFIRMATIVE DEFENSES

                                          FIRST DEFENSE

         Plaintiff’s claims against Yale University, in whole or in part, fails to state a claim upon

which relief can be granted.

                                        SECOND DEFENSE

         Plaintiff’s claims against Yale University, in whole or in part, are barred by the

applicable statutes of limitation.

                                          THIRD DEFENSE

         Plaintiff’s claims against Yale University, in whole or in part, are barred by Plaintiff’s

failure to exhaust her administrative remedies because she failed to file a retaliation claim with

the CHRO and the EEOC.

                                        FOURTH DEFENSE

         Plaintiff’s claims for punitive damages are barred or limited by Yale University’s good

faith efforts to comply with applicable law.

                                          FIFTH DEFENSE

         Plaintiff’s claims for damages are barred or limited because she failed to mitigate her

damages.

                                          SIXTH DEFENSE

         Yale University’s actions were not the proximate cause of any alleged economic,

psychological, or emotional injuries claimed by Plaintiff.

                                        SEVENTH DEFENSE

         Plaintiff’s claims against Yale University are barred because allowing Plaintiff to

continue in a clinical role posed a direct threat to the health and safety of patients.



                                                  18
ME1 31063468v.1
          Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 19 of 21



                                         EIGHTH DEFENSE

         Plaintiff’s claims against Yale University regarding a request for a reasonable

accommodation are barred because they would impose an undue hardship on Yale University.

                                         NINTH DEFENSE

         Plaintiff’s claim against Yale University for breach of contract is barred for failure of

consideration.

                                         TENTH DEFENSE

         Plaintiff’s claim against Yale University for breach of contract is barred by the doctrine

of estoppel.

                                       ELEVENTH DEFENSE

         Plaintiff’s claim against Yale University for breach of contract is barred by the doctrine

of impossibility and/or frustration of purpose where important additional information underlying

Plaintiff’s clinical errors, which was unknown and unforeseen by Yale University at the time of

the meeting where Plaintiff alleges Dr. Goodman made the statement in Paragraphs 68 and 69,

was later discovered.

                                       TWELFTH DEFENSE

         Plaintiff’s claim against Yale University regarding breach contract is barred because the

alleged contract, to the extent one exists which is denied, was modified by the parties by mutual

agreement as evidenced by the conduct of the parties.

                                     THIRTEENTH DEFENSE

         Plaintiff’s claim against Yale University regarding breach contract is barred by the statute

of frauds.




                                                  19
ME1 31063468v.1
          Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 20 of 21



                                     FOURTEENTH DEFENSE

         Plaintiff’s claim against Yale University regarding breach contract is void as against

public policy.



         Yale University reserves the right to assert any and all other defenses, both factual and

legal, as may be justified by information subsequently obtained.



         WHEREFORE, Yale University denies any liability and requests judgment in its favor

dismissing Plaintiff’s Complaint in its entirety with prejudice, together with attorneys’ fees, costs

of suit, and such other relief as the Court may deem just and equitable.




                                               RESPECTFULLY SUBMITTED,
                                               THE DEFENDANT,
                                               YALE UNIVERSITY



                                               By: _/s/ Pamela J. Moore
                                                  Pamela J. Moore (ct08671)
                                                  Tiffany R. Hubbard (ct28247)
                                                  McCarter & English, LLP
                                                  CityPlace I
                                                  185 Asylum Street
                                                  Hartford, Connecticut 06103
                                                  Tel.: (860) 275-6700
                                                  Fax: (860) 724-3397
                                                  Email: pmoore@mccarter.com
                                                  Email: thubbard@mccarter.com
                                                  Its Attorneys


                                                  20
ME1 31063468v.1
          Case 3:18-cv-01872-JCH Document 65 Filed 07/29/19 Page 21 of 21



                                  CERTIFICATE OF SERVICE

         This is to certify that a copy of the foregoing was filed electronically, this 29th day of

July, 2019. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.




                                                   /s/ Pamela J. Moore
                                                   Pamela J. Moore (ct08671)




                                                   21
ME1 31063468v.1
